IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KIMBERLY McCOY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2531

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and SUMTER
COUNTY TAX COLLECTOR,

      Appellees.

_____________________________/

Opinion filed January 15, 2015.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Kimberly McCoy, pro se, Appellant.

John F. Dickinson and John S. Gibbs, III of Constangy, Brooks and Smith, LLP,
Jacksonville, for Appellees.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.